Citation Nr: 1546913	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina (RO). 


REMAND

Regarding the claims for increased ratings for varicose veins of the right and left lower extremities, the Veteran asserted that such disorders worsened since the most recent October 2012 VA examination.  Specifically, in a May 2014 letter, the Veteran indicated that his treating physician told him that his varicose veins were manifested by massive board-like edema, with constant pain.  Further, during an August 2015 hearing before the Board, he stated that in addition to persistent edema and pain, he experienced stasis pigmentation and ulceration.  He also asserted that the aforementioned VA examination occurred 45 days after two separate vein surgeries.  Finally, the Veteran indicated that his physician believes that he must undergo a greater saphenous procedure.  As the most recent examination and treatment records of record do not demonstrate stasis pigmentation, ulceration, or massive board-like edema with constant pain, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In addition, the Veteran receives ongoing treatment for his service-connected disorders at the Womack Army Medical Center in North Carolina.  The record contains such records through August 2014; thus, VA must obtain any treatment records from September 2014 to the present for the Veteran's service-connected disorders from such facility.  See 38 C.F.R. § 3.159 (c)(2) (2015).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any additional pertinent VA outpatient treatment records from the Womack Army Medical Center in North Carolina from September 2014 to the present, that are not associated with the record. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected right and left varicose veins of the lower extremities.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically state whether there is evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive broad-like edema with constant pain at rest.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

